Per Curiam. On October 14, 1996, the separate appellee, Pulaski County, filed a motion to dismiss this appeal because the appellant had failed to timely file its brief or to request an extension. On October 15, 1996, Tell Hulett, counsel for the appellant, filed a motion for extension of time to file a belated brief. Hulett lodged the record on August 15, 1996, and, according to Ark. S. Ct. R. 4-4(a), was required to file his brief by September 24, 1996. As of today, Hulett has not filed the brief nor has he been granted an extension.  Hulett explains that he failed to file a timely brief because the Supreme Court Clerk did not notify him of the date on which his brief was due. The rules clearly state that the appellant must file a brief within forty days of lodging the record. Ark. S. Ct. R. 4-4(a). It is Hulett’s, not the court’s, responsibility to make himself aware of the date on which his brief was due.  The motion to dismiss the appeal is denied. The motion to file a belated brief is granted. A copy of this per curiam will be forwarded to the Committee on Professional Conduct. See also Bakerv. State, (slip op. CR96-502, November 11, 1996)(per curiam).